Judgment and order affirmed, with costs. We think the jury could say that the opening in the fire escape railing shown on the photograph did not exist at the time of the accident, and that the ladder was not on the fire escape when plaintiff was injured. Manning, Kelby, Young and Kapper, JJ., concur; Kelly, P. J., dissents, and votes to reverse and for a new trial, upon the ground that the verdict of the jury that the ladder leading from the fire escape to the ground was not in place was contrary to the evidence.